EXHIBIT 10.01

 


JOINT EMPLOYMENT AGREEMENT


AND


MANAGING DIRECTOR SERVICE CONTRACT


 

Effective as of November 1, 2006 (the “Effective Date”)

 

Between

 

Versant Corporation,

a California corporation

with offices at 6539 Dumbarton Circle, Fremont, California, 94555 USA

(hereinafter “Versant”), and

 

Versant GmbH,

a German corporation that is a subsidiary of Versant,

with offices at Wiesenkamp 22b 22359, Hamburg, Germany

(hereinafter “Versant Germany”),

 

on the one hand

 

and

 

Mr. Jochen Witte

Buchenstieg 13b

22359 Hamburg

(hereinafter “Witte”, “Employee” or “Managing Director”, as applicable),

 

on the other hand.

 

Preamble and Recitals

 

Witte is currently the President and Chief Executive Officer of Versant and also
currently serves as Managing Director of Versant Germany.  The Parties desire to
set forth in this Agreement the terms and conditions on which Witte will, during
the Term (as defined in Part C hereof), serve as (i) an officer and employee of
Versant and (ii) Managing Director of Versant Germany.  References herein to
“Employee” refer to Witte in his capacity as Chief Executive Officer of Versant
and references herein to “Managing Director” refer to Witte in his capacity as
Managing Director of Versant Germany.

 

PART A:

Employment With Versant

 

During the Term of this Agreement (as defined in Part C), Employee’s employment
with Versant shall be subject to and governed by the provisions of this Part A
and, as applicable, Part C of this Agreement:

 

1

--------------------------------------------------------------------------------


 

§ 1A Employment; Duties.

 

(1)   Subject to the terms and conditions of this Agreement, Versant hereby
employs Employee, and Employee hereby accepts employment, as Versant’s Chief
Executive Officer and President, reporting to Versant’s Board of Directors (the
“Versant Board”), and Employee agrees that, in that capacity, he shall be an
“exempt” employee within the meaning of California law.  Employee shall perform
his services as Versant’s Chief Executive Officer and President subject to the
supervision and direction of the Versant Board (or any committee thereof) and
shall have such responsibilities, duties and authority as are consistent with
those offices. In addition, Employee shall have such other duties as the Versant
Board may direct and may be asked to hold additional management positions within
the Versant group of companies without additional compensation (except for the
compensation paid to Employee for his service as Managing Director of Versant
Germany, which shall be as provided in Part B of this Agreement).  During
Employee’s employment with Versant, Employee shall not engage in any business
activities outside those of Versant and the Versant group of companies to the
extent that such activities (a) are competitive with those of Versant or any
subsidiary or affiliate of Versant or (b) would impair, interfere with, inhibit
or prejudice Employee’s obligations or time commitment to Versant.

 

§ 2A Compensation.

 

As his sole and exclusive compensation for Employee’s services as Versant’s
Chief Executive Officer and President, during the Term Employee will, subject to
the terms of this Agreement, receive the following compensation from Versant:

 

(1)   Bonus Provisions.

 

(a)      Existing Fiscal 2006 Bonus Program.  The parties acknowledge that
Employee is currently participating in a Versant bonus program for Versant’s
fiscal year ending October 31, 2006 which is on terms substantially identical to
that of the bonus program described in §2A(1)(b) below, except that it applies
only to Versant’s fiscal year ending October 31, 2006 (the “FY 2006 Bonus
Program”).  Versant and Employee agree that Employee will continue to
participate in and be compensated under the FY 2006 Bonus Program in accordance
with the existing terms and conditions of the FY 2006 Bonus Program, subject to
the provisions of this Agreement.

 

(b)      Fiscal 2007 Bonus Program.  As used herein, the term “Bonusable Net
Income” means Versant’s reported net income (if any) for Versant’s fiscal year
ending October 31, 2007 (the “2007 Fiscal Year”), as determined in accordance
with United States generally accepted accounting principles (“GAAP”) but
computed before deduction of Employee’s bonus provided for in this §2A(1)(b).
Subject to the following provisions of this §2A(1)(b) and §3A, Employee shall be
paid by Versant a bonus with respect to the 2007 Fiscal Year as follows:

 

(i)    Promptly following the close of each fiscal quarter of Versant during the
2007 Fiscal Year (other than the fourth fiscal quarter of the 2007 Fiscal Year)
in which Versant has Bonusable Net Income, Employee will be paid an amount (a
“Bonus Advance”) equal to three percent (3%) of Versant’s Bonusable Net Income
(if any) for such fiscal quarter, with such payment to be paid in Euros based on
then-current Euro/ U.S. Dollar exchange rates.

 

(ii)   Following the close of the 2007 Fiscal Year, Employee will be entitled to
be paid a bonus in an amount equal to six percent (6%) of Versant’s Bonusable
Net Income for the 2007 Fiscal Year, minus all Bonus Advances previously paid to
Employee under §2A(1)(b)(i).  Such bonus will be paid promptly after the first
public announcement of Versant’s audited statement of operations for its 2007
Fiscal Year and will be paid in Euros based on then-current Euro/ U.S. Dollar
exchange rates.

 

(iii)  If the sum of Employee’s Bonus Advances paid pursuant to
§2A(1)(b)(i) above exceed six percent (6%) of Versant’s Bonusable Net Income for
the 2007 Fiscal Year, then (A) no further payment will be made to Employee under
the bonus program for the 2007 Fiscal Year described in this §2A(1)(b) and
(B) Employee will retain all Bonus Advances previously paid to him under this
§2A(1)(b)(i).

 

(c)      Future Bonus Program(s).  For so long as Employee continues to serve as
Versant’s Chief Executive Officer during the Term of this Agreement, for each
fiscal year of Versant beginning after the 2007 Fiscal Year and occurring during
the Term of this Agreement, the Versant Board and/or the Compensation Committee
of the Versant Board (“Versant

 

2

--------------------------------------------------------------------------------


 

Compensation Committee”) shall adopt a contingent bonus program for Employee on
such terms and conditions as the Versant Board and/or the Versant Compensation
Committee shall determine in its sole discretion.

 

(d)      Effect of Termination.  If Employee ceases to be employed as Versant’s
Chief Executive Officer, then the effect of such termination on Employee’s
rights to be paid under the bonus program for the 2007 Fiscal Year under
§2A(1)(b) or under any bonus program described in §2A(1)(c) shall be governed by
the applicable provisions of §3A below

 

(2)   Stock Option Provisions.

 

(a)      Stock Option Grant. Upon signing of this Agreement, pursuant to
Versant’s 2005 Equity Incentive Plan, as it may be amended (the “Plan”), Versant
shall grant Employee a nonqualified option to purchase up to Twenty Thousand
(20,000) shares of Versant’s Common Stock (as constituted on the Effective Date)
in accordance with the terms of the Plan and Versant’s then-current standard
employee stock option grant agreement, at an exercise price per share equal to
the closing price of Versant’s Common Stock on the date of grant, as provided in
the Plan.  The right to purchase shares under such option will vest and become
exercisable over a three (3) year period from the date the option is granted on
Versant’s standard employee stock option vesting terms which are as follows: for
so long as Employee continues to be employed by or provide other services to
Versant (or any Subsidiary or Parent of Versant as those terms are defined in
the Plan):  (i) the right to purchase 25% of the shares subject to the option
will vest and become exercisable nine (9) months after the date the option is
granted; and (ii) thereafter the option will vest and become exercisable with
respect to 1/27 of the remaining 75% of the shares each month for a period of 27
months; provided that the vesting of such option is subject to potential
acceleration as provided in §3A(2).

 

(b)      Consideration of Potential Future Stock Option Grants.  For so long as
Employee continues to serve as Versant’s Chief Executive Officer, on an annual
basis for each fiscal year of Versant after the 2007 Fiscal Year that occurs
during the Term of this Agreement, the Versant Board and/or the Versant
Compensation Committee shall review and consider the appropriateness of granting
Employee an additional option to purchase shares of Versant Common Stock in such
amounts and on such terms and conditions as the Versant Board and/or the Versant
Compensation Committee shall determine in its sole discretion; provided however,
that nothing herein shall obligate Versant, the Versant Board or the Versant
Compensation Committee to grant Employee (i) any additional options to purchase
shares of Versant’s stock or other securities of Versant or (ii) or any award of
stock or other securities.

 

§ 3A Termination.

 

(1)   Right of Termination.  Employee’s employment by Versant is “at will” and
can be terminated by either Employee or Versant at any time with or without
Cause (as defined in §3A(3) below); except that Employee will give Versant at
least three (3) months’ advance written notice of his voluntary termination or
resignation (other than a termination or resignation due to Employee’s serious
physical illness or disability).  In the event that Employee gives Versant such
advance written notice of his voluntary termination as provided in the preceding
sentence, (i) Versant shall have the right, at its sole option and discretion,
to require that Employee immediately (or at any later time during the three
(3) month notice period) cease reporting for work and terminate his employment
with Versant and (ii) such termination shall not be deemed to be an involuntary
termination of Employee’s employment by Versant without Cause.

 

(2)   Termination without Cause.  If during the Term of this Agreement
Employee’s employment as Chief Executive Officer of Versant is involuntarily
terminated by Versant without Cause (as defined in §3A(2)(c) below) (other than
due to Employee’s death or disability) and without Employee’s consent or
agreement, then:

 

(a)      Effect on Options.  The vesting of Employee’s right to exercise all
Employee’s then outstanding options to purchase shares of Versant stock
(“Versant Options”) will then accelerate by twelve (12) months of vesting based
on the then-effective vesting schedules of such Versant Options (i.e. such
Versant Options will become vested and exercisable to the same extent that (but
for this paragraph) they would have been vested and exercisable by their terms
on the date that is (12) months after Employee’s involuntary termination by
Versant without Cause (the “Vesting Extension Date”) if Employee had been

 

3

--------------------------------------------------------------------------------


 

continuously employed by Versant at all times through and including the Vesting
Extension Date.  Except as expressly provided in this §3A(2), nothing herein
will alter or modify the terms of any Versant Options held by Employee.

 

(b)      Effect on Bonus Programs.  Employee shall not be entitled to be paid
any bonus under any bonus program established by Versant for Employee pursuant
to this Agreement except and only to the extent that (i) such bonus had already
been fully earned by Employee under the terms of the applicable bonus program as
of the date of Employee’s termination without Cause and (ii) such bonus had not
previously been paid to Employee.

 

(c)      “Cause” Defined.  As used in Part A of this Agreement, the term “Cause”
shall mean the involuntary termination of Employee because of:  (a) any willful,
material violation by Employee of any law or regulation applicable to the
business of Versant or its subsidiaries or affiliates or any other misconduct by
Employee which is materially injurious to Versant or any of its subsidiaries or
affiliates; (b) Employee’s conviction for, or guilty plea to, a felony or a
crime involving serious moral turpitude; (c) Employee’s commission of an act of
personal dishonesty or fraud; (d) the continued failure or refusal of Employee,
after warning from the Versant Board or a committee thereof, (i) to follow the
lawful directions of the Versant Board or a committee thereof or the policies of
Versant or any of its subsidiaries or affiliates or (ii) to perform Employee’s
material duties as an employee or officer of Versant or a subsidiary or
affiliate of Versant; or (e) Employee’s wilful, material breach of his Invention
Assignment and Confidentiality Agreement (as defined in §4A below) or any
similar agreement with Versant or with any Versant affiliate or subsidiary that
is not susceptible to cure or that is not cured within ten (10) days after
Employee is given notice of such breach by Versant.  In addition, as used in
Part A of this Agreement, the term “Cause” shall include the involuntary
termination of Managing Director’s employment with Versant Germany for Cause (as
defined in §5B(3)) pursuant to §5B(3) below.

 

(3)   Termination for Cause.  If, during the Term of this Agreement, Employee’s
employment with Versant is involuntarily terminated by Versant for Cause (as
defined in §3A(2) above) then:

 

(a) there shall be no acceleration of vesting of any of Employee’s Versant
Options; and

 

(b) Employee shall not be entitled to be paid any bonus under any bonus program
established by Versant for Employee pursuant to this Agreement except and only
to the extent that (i) such bonus had already been fully earned by Employee
under the terms of the applicable bonus program as of the date of Employee’s
termination for Cause, and (ii) such bonus had not previously been paid to
Employee.

 

(4)   Termination due to Death or Disability. If during the Term of this
Agreement Employee’s employment with Versant terminates due to Employee’s death
or disability, then:

 

(a) there shall be no acceleration of vesting of any of Employee’s Versant
Options; and

 

(b)      Employee not be entitled to be paid any bonus under any bonus program
established by Versant for Employee pursuant to this Agreement except and only
to the extent that (i) such bonus had already been fully earned by Employee
under the terms of the applicable bonus program as of the date of Employee’s
termination due to Employee’s death or disability, and (ii) such bonus had not
previously been paid to Employee.

 

(5)   No Severance.  Upon termination of Employee’s employment with Versant for
any reason (whether such termination is a voluntary termination by Employee, an
involuntary termination for Cause, an involuntary termination without Cause or a
termination due to Employee’s illness, disability or death), Employee will not
be entitled to any severance payment or any salary continuation from Versant. 
Nothing in this §3A(5) is intended to alter or affect the provisions of
§5B(2) of this Agreement.

 

(6)   Future Employment Terms.  If Employee is still employed as Chief Executive
Officer and/or President of Versant (or is otherwise employed by Versant) at the
expiration of the Term of this Agreement, then (unless and except to the extent
that Versant and Employee have otherwise agreed in writing):  (a) Employee shall
be an at-will employee of Versant solely for the compensation Versant then
agrees to pay Employee; (b) Employee’s employment with Versant may be terminated
by Versant or by Employee at any time with or without Cause.

 

4

--------------------------------------------------------------------------------


 

§ 4A Intellectual Property / Confidentiality.

 

Employee will enter into, and shall continue to be bound and obligated by,
Versant’s Employee Invention Assignment and Confidentiality Agreement, a copy of
which is attached hereto as Annex 1 (the “Invention Assignment and
Confidentiality Agreement”)

 

PART B:

Managing Director Service Contract with Versant Germany

 

During the Term of this Agreement (as defined in Part C), Managing Director’s
employment as the Managing Director of Versant Germany shall be subject to and
governed by the provisions of this Part B and, as applicable, Part C of this
Agreement:

 

§ 1B Termination of Previous Contract of Service.

 

(1)   Versant Germany and Managing Director agree that, upon expiry of the day
immediately preceding the Effective Date of this Agreement, the Managing
Director’s “Contract of Service” as of March 18, 2004, together with Exhibit 1
thereto and all further additional agreements related thereto, shall
automatically terminate, Managing Director shall have no further rights
thereunder and the conditions of employment of the Managing Director as Managing
Director of Versant Germany shall be governed solely and exclusively by the
provisions of Part B and Part C of this Agreement.

 


§ 2B POSITION AND TASKS.


 

(1)   Subject to the terms and conditions of this Agreement, Versant Germany
hereby employs Managing Director, and Managing Director hereby accepts
employment, as Versant Germany’s Managing Director.  The Managing Director of
Versant Germany is responsible for the European operations of Versant and its
subsidiaries. At the discretion of the shareholder assembly of Versant Germany
the Managing Director may be asked to hold additional management positions
inside the Versant group without additional compensation (other than the
position of Chief Executive Officer and President of Versant, which shall be
compensated for as provided in Part A of this Agreement).

 

(2)   The Managing Director shall conduct the business of Versant Germany
conscientiously with the care of a proper businessman and shall exercise in a
responsible manner the duties assigned to him by the law, articles of
incorporation, contract and where necessary general codes of practice and
rules of procedure. In particular he shall also obey the basic principles of
Versant Germany’s business plan.

 

(3)   The Managing Director’s main activity comprises the responsible management
and supervision of Versant Germany (including the initiation, co-ordination and
execution of all procedures).

 

(4)   The Managing Director may not appoint any additional Managing Directors of
Versant Germany.  Additional Managing Directors of Versant Germany may be
appointed only with the prior approval of Versant (given with the approval of
the Versant Board) as the sole shareholder of Versant Germany (the
“Shareholder”).

 


§ 3B SHAREHOLDER RESOLUTIONS.


 

(1)   The Managing Director is bound by the resolutions of the Shareholder
adopted at a Shareholders’ Meeting. In particular, actions taken by the
Shareholder at a Shareholders’ Meeting can define general guidelines regarding
the conduct of business transactions.  Moreover through the Shareholders’
Meeting the Shareholder can issue binding rules of procedure defining the
demarcation of the areas of activity of the Managing Director.

 

5

--------------------------------------------------------------------------------


 

(2)   Subject to further instructions provided by the Shareholder at a
Shareholders’ Meeting, the Managing Director shall require the prior approval of
Shareholder at a Shareholders’ Meeting for all activities going above and beyond
Versant Germany’s ordinary scope of business activities.

 

(3)   Consent of the Shareholder can already be granted in advance, including
for individual groups of transactions.  Specific inclusion of a particular
matter in the annual budget for Versant Germany approved by the Shareholder
shall count as the shareholder’s consent to such matter, unless a reservation
was attached to its adoption in this respect.

 

(4)   All consents and approvals of the Shareholder described in this § 3B mean
such consents and approvals of the Shareholder as are approved by the Versant
Board.

 


§ 4B POWER OF REPRESENTATION.


 

(1)   The Managing Director represents Versant Germany (alongside the other
Managing Directors, if any are appointed by the Shareholder) legally and
extrajudicially in accordance with the conditions of his appointment and Versant
Germany’s articles of association.

 

(2)   The Managing Director shall obey the restrictions imposed on him by this
Agreement, Versant Germany’s articles of association, the law, an instruction or
a resolution by the Shareholder approved or adopted at any Shareholders’
Meeting.

 


§ 5B TERMINATION.


 

(1)   Right of Termination.  Managing Director’s service and employment as
Managing Director can be terminated without Cause (as defined in §5B(3) below)
by either Versant Germany or Managing Director at the end of each calendar month
by giving three (3) months’ advance written notice of such termination (such
three (3) month period, the “Notice Period”).  In the event that Versant Germany
or Managing Director gives such advance written notice of termination as
provided in the preceding sentence, Versant Germany shall have the right, at its
sole option and discretion, to require that Managing Director immediately (or at
any later time during the Notice Period) cease reporting for work and terminate
his services as Managing Director, provided that : (i) Versant Germany continues
to pay Managing Director his then-current Base Salary (as defined in §
6B(1) below) in instalments in accordance with Versant Germany’s regular payroll
practices during the three (3) month Notice Period and (ii) if such notice of
termination is given by Versant Germany, nothing in this §5B(1) is intended to
alter Managing Director’s rights under § 5B(2) below).  For the avoidance of
doubt, the parties acknowledge and agree that if Managing Director gives Versant
Germany such notice of termination, then Managing Director’s termination shall
not be deemed to be an involuntary termination of Managing Director by Versant
Germany without Cause within the meaning of this Agreement.

 

(2)   Termination without Cause; Severance.  Subject to the provisions of this
§5B(2), in case of an involuntary termination of Managing Director by Versant
Germany according to §5B(1) above without Cause (as defined in §5B(3) below)
prior to the expiration of the Term of this Agreement, Managing Director will be
entitled to receive a severance payment (the “Severance Payment”) which is
equivalent to the sum of:  (i) the amount of Managing Director’s base salary
paid to him by Versant Germany as provided in §6B(1) below in Versant’s three
most recent fiscal quarters ended preceding the date of such termination; plus
(b) an amount equal to all Bonus Advances or other bonus payments paid to
Managing Director by Versant pursuant to §2A(1) of Part A above in the three
most recent fiscal quarters (i.e. Versant’s reporting fiscal quarters) ended
preceding the date of such termination.  The Severance Payment will be due and
payable in six (6) equal monthly instalments, with the first such payment being
due one (1) month after the date of Managing Director’s termination without
Cause.  Notwithstanding the foregoing, Managing Director will not be entitled to
receive any part of the Severance Payment unless and until Managing Director has
first executed and delivered to Versant Germany a written general release of
claims in customary form releasing Versant, Versant Germany and all their
respective subsidiaries, affiliates, officers, directors and personnel from any
and all claims or causes of action that Managing Director may have or hold.

 

(3)   Termination for Cause.  Versant Germany’s right to terminate Managing
Director for Cause and/or to give extraordinary and immediate notice of
termination of Managing Director for Cause remains unaffected by the terms of
this Agreement.  As

 

6

--------------------------------------------------------------------------------


 

used in this §5B, the term “Cause” shall mean and include: (i) all the grounds
and meanings of Cause as defined in §3A(2)(c) of Part A above (as if such
definition referred to “Versant Germany” in each place it refers to “Versant”));
(ii) the involuntary termination of Employee’s employment with Versant for Cause
(as defined in §3A(2)(c) of Part A above) pursuant to §3A(3) above;
(iii) Managing Director’s death or disability; and (iv) any other grounds or
circumstances constituting “cause” under applicable German law.  Without
limiting the foregoing definition of “Cause”, “Cause” for termination exists in
particular if the Managing Director violates the provisions of this Agreement or
the restrictions concerning management that are imposed on him in the internal
relationship so that the continuation of the agreement would be intolerable to
Versant Germany because of such violation.  The extraordinary notice of
termination of Managing Director as Managing Director of Versant Germany for
“Cause” must be in writing to be effective.

 

(4)   Release of Duties on Full Pay.   Versant Germany shall be entitled, at its
sole option and in its discretion, to release Managing Director from further
activities for Versant Germany on full Base Salary (as defined below) paid on
regular payroll period, as provided herein for the entire remaining duration of
the Term of this Agreement, especially in case of a recall from his position as
Managing Director.  In the event that Versant Germany elects to so release
Managing Director from further activities for Versant Germany on full Base
Salary as provided herein, Versant Germany will so notify Managing Director in
writing.  Such a release of duties shall not be considered to be a termination
of Managing Director without Cause and shall not obligate Versant Germany to
make any Severance Payment pursuant to §5B(2).

 

(5)   Shareholder’s Right of Termination.  The Managing Director’s appointment
as Managing Director of Versant Germany can be revoked at any time by the
Shareholder at any Shareholders’ Meeting, notwithstanding any rights of Managing
Director to compensation pursuant to this Agreement.

 

(6)   Non-Competition Covenant.  As partial consideration for Versant Germany’s
agreements hereunder, for a period of one (1) year after the date of (i) a
voluntary termination by Managing Director of his employment with Versant
Germany, (ii) a termination of Managing Director’s employment with Versant
Germany without Cause, (iii) a termination of Managing Directors’ employment
with Versant Germany for Cause or (iv) any other termination of Managing
Director’s employment with Versant Germany (such one (1) year period being
hereinafter referred to as the “Non-Competition Period”), Managing Director
shall not, directly or indirectly, engage in any Competitive Activities (as
defined below) with, or for the direct or indirect benefit of, any of the
object-oriented database companies or businesses listed in Part A of Annex 2
attached hereto (“Part A Competitors”) or any of their affiliates or
successors-in-interest; provided further, that in addition to the foregoing
covenant, Managing Director also agrees that, for so long during the
Non-Competition Period as Versant Germany continues (at its sole option and
discretion) to pay Managing Director a monthly payment (in addition to any
Severance Payment that may become payable to Managing Director hereunder) equal
to fifty percent (50%) of Managing Director’s monthly base salary in effect on
the date of termination of his employment, Managing Director shall not, directly
or indirectly, engage in any Competitive Activities (as defined below) with, or
for the direct or indirect benefit of, any of the companies or businesses listed
in Part B of Annex 2 attached hereto (“Part B Competitors”) or any of their
affiliates or successors-in-interest (it being acknowledged that nothing herein
obligates Versant Germany to make any payment described in this proviso).  As
used herein, the term “Competitive Activities” shall mean (i) providing
services, whether as an employee, officer, director, independent contractor,
freelancer, consultant, advisor to, or other service provider, whether such
services are rendered for any compensation or are provided free of charge, or
(ii) or investing or lending money to a third party.  If the Managing Director
breaches this obligation not to compete, then Versant Germany shall be
immediately released of all further obligation to pay Managing Director any
unpaid Severance Payment that would otherwise be payable to Managing Director
and, in addition, can claim a contractual fine for each case of a breach in the
amount of one (1) month of Managing Director’s last Base Salary, in addition to
seeking an injunction against such breach by the Managing Director.  In case of
a permanent breach this fine is due again for each commenced month of a breach.
Any further claims, including claims for cease-and-desist and for damages, shall
not be affected hereby.  If any of the provisions of this §5B(6) is held to be
invalid, the remaining provisions shall remain valid and shall be construed in a
manner in which such provisions are enforceable to the maximum extent permitted
by applicable law.

 

(7)   Limits.  For the avoidance of doubt, the parties acknowledge and agree
that (except as otherwise expressly provided in §5B(2) above regarding an
involuntary termination by Versant Germany of Managing Director without Cause),
upon a termination of Managing Director for Cause or upon any other termination
of Managing Director, Managing Director will not be entitled to

 

7

--------------------------------------------------------------------------------


 

the Severance Payment, any other salary continuation or any similar severance
compensation.  Nothing in this §5B(7) is intended to alter or affect the
provisions of §5B(1) or §5B(2) of this Agreement.

 

(8)   Future Employment Terms.  If Managing Director is still employed as
Managing Director of Versant Germany at the expiration of the Term of this
Agreement, then (unless and except to the extent that Versant Germany and
Managing Director have otherwise agreed in writing):  (a) Managing Director
shall be an at-will employee of Versant Germany solely for the compensation
Versant Germany then agrees to pay Managing Director; (b) Managing Director’s
service and  employment with Versant Germany may be terminated by Versant
Germany or by Managing Director at any time with or without Cause.

 

§ 6B Compensation.

 

As his sole and exclusive compensation for Managing Director’s services as
Versant Germany’s Managing Director, Managing Director will receive the
following compensation from Versant Germany, Managing Director shall receive the
compensation and benefits described in this §6B and in §§7B, 8B and 9B of this
Part B:

 

(1)   Managing Director shall receive from Versant Germany an annual fixed gross
salary of EUR 216.000.-(“Base Salary”) as compensation for his work for Versant
Germany, which shall be payable in 12 equal installments of EUR 18.000. - gross
(Monthly Gross Salary) less statutory deductions at the end of each calendar
month. If a contract year is shorter than the calendar year, the compensation
shall be paid pro rata temporis.

 

(2)   No employer’s pension commitment exists.

 

(3)   The compensation of Managing Director payable under this Part B is the
settlement for the entire activity by the Managing Director as Managing Director
of Versant Germany, in particular where necessary also that for subsidiaries,
part-owned or other companies of the Versant group (other than Versant itself as
provided in Part A hereof) or on Sundays and public holidays. Insofar as the
Managing Director receives compensation for such activities directly from the
companies involved, these shall be off-set against the compensation according to
this agreement, except as expressly agreed otherwise.

 


§ 7B OTHER BENEFITS.


 

(1)   Versant Germany will provide the Managing Director with a company car with
a monthly lease rate up to EUR 800,- net. An upgrading shall be financed by the
Managing Director. A downgrading shall be taken into account as gross motor
vehicle compensation in the monthly salary statement. The Managing Director is
entitled to use the company car for private purposes. According to German tax
regulations, as in force from time to time, the private use is taxable as
compensation in kind, which shall be taken into consideration for the payroll.
Otherwise, the motor vehicle guidelines of the Versant Germany shall apply in
their respectively applicable version. Upon termination of the employment, the
Managing Director shall return the company car immediately.

 

(2)   Versant Germany will reimburse the Managing Director for proved travel
expenses and other expenditure which became necessary in the interest of the
Versant Germany or its affiliates in accordance with guidelines of Versant
Germany or Versant in force from time to time and German tax regulations in
force from time to time.

 

(3)   The Managing Director is entitled to a life insurance benefit with a
monthly premium up to EUR 130, - net.

 

(4)   Versant Germany shall insure the Managing Director against accident to the
usual and appropriate amount.

 


§ 8B VACATION.


 

(1)   The Managing Director is entitled to an annual vacation of 28 working
days.

 

(2)   The Managing Director shall agree with the other managing directors (if
any) on the time of his vacation reasonably in advance. This shall also apply
for the grant of extra vacation for exceptional circumstances (e.g. death of
close relatives).

 

8

--------------------------------------------------------------------------------


 

(3)   The vacation entitlement for each calendar year expires at the latest on
31st March of the following calendar year. There is no compensation for vacation
days that are not taken.

 


§ 9B SICKNESS/DEATH/ACCIDENT.


 

(1)   The Managing Director shall promptly notify Versant Germany and its parent
Versant about sickness, if any, and, in case the sickness lasts more than three
days, submit a medical certificate attesting to his inability to work and the
probable length thereof.

 

(2)   In the event of temporary illness or other impediment for which he is not
to blame, the monthly Base Salary (§6B(1)) will continue to be paid for a period
ending on the earlier of (i) six (6) months or (ii) expiration of the Term of
this Agreement.

 

(3)   Any benefits from third parties, for example based on legal liability
claims or sickness insurances, shall be off-set against Versant Germany’s
obligations to pay the Managing Director hereunder to the extent that, as a
result of these benefits from third parties and Versant Germany’s performances,
the net earnings the Managing Director would have had according to §6B(1) if he
had not been unable to work, are exceeded.

 

(4)   If the Managing Director dies while employed as Managing Director and
during the Term of this agreement, then, if applicable, his widow and his
legitimate children (provided that the latter have not yet completed the 25th
year of their life and are still in professional training), shall as joint
creditors be entitled to the continuation of the monthly Base Salary (§ 6B(1))
for the month of death and for the six (6) following months and the provisions
of §9B(3) above will apply accordingly to such payments.

 


§ 10B DUTIES AND SECONDARY ACTIVITIES.


 

(1)   Except for Managing Director’s duties as an officer of Versant as provided
in Part A hereof, Managing Director shall put his entire working efforts and
their results as well as the whole of his experience and knowledge at the sole
disposal of Versant Germany. The working hours are governed by the duties
arising and amount to at least 40 hours per week.

 

(2)   Every other employment of Managing Director aimed at earning income
requires the prior written consent of Versant Germany’s shareholder(s) given at
a Shareholders’ Meeting.  The Managing Director undertakes an obligation to give
Versant and Versant Germany advance written notice of every secondary employment
that may actually or possibly require permission. Under no circumstance shall
the Managing Director engage himself in Competitive Activities (as defined in
§5B(6) above) for any enterprise that (i) is primarily engaged in database
management or (ii) is primarily engaged in any other areas that Versant Germany
or any of its parent or affiliated companies has derived more than fifteen
percent (15%) of its gross revenue within the prior 12 month period.

 

(3)   The written consent of the Shareholder at a Shareholders’ Meeting is also
required in order for Managing Director to undertake honorary offices that cause
a not inconsiderable expenditure of work, as well as for appointments to a
supervisory board, association committee or similar institution. The same also
applies to a scientific, authorship, consultancy or similar activity.

 

(4)   The Shareholders’ Meeting is permitted to refuse or, as is possible at any
time, revoke its consent to a notified secondary activity only if the secondary
activity involved, in itself or in conjunction with other secondary activities,
gives reason to fear an impairment of the Managing Director’s activity for
Versant Germany or Versant Germany’s other needs or involves any Competitive
Activities.

 

(5)   On the termination of this service relationship and/or at the time release
is given in the case of premature release, the Managing Director shall, in
response to a resolution by the Shareholders’ Meeting, give up all appointments
he undertook and/or carried out on the basis of his activity or in relation to
his activity in Versant Germany.

 

9

--------------------------------------------------------------------------------


 


§ 11B CONFIDENTIALITY/RETURN OF DOCUMENTS.

 

(1)   Managing Director acknowledges and agrees that he shall be bound and
obligated by his Invention Assignment and Confidentiality Agreement (as defined
in §4A) with Versant, which shall survive any termination of Managing Director’s
employment or services to Versant Germany as Managing Director or otherwise. 
Accordingly the following obligations of Managing Director in this §11B and in
§12B below shall be in addition to (and not in lieu of) Managing Director’s’
duties and obligations under the Invention Assignment and Confidentiality
Agreement.  In the event of any conflict or inconsistency between the terms of
Managing Director’s Invention Assignment and Confidentiality Agreement with
Versant and the following provisions of this §11B and of §12B below, such terms
shall be construed to provide Versant, Versant Germany and their respective
subsidiaries and affiliates the maximum possible rights and protections:

 

(2)   The Managing Director shall, during the period of employment with Versant
Germany or at any time thereafter, strictly keep confidential any confidential
information concerning the business, contractual arrangements, deals,
transactions or particular affairs of Versant Germany or its affiliates, and
will not utilise any such information for his own benefit or for the benefit of
others.

 

(3)   Publications and lectures concerning the scope of business of Versant
Germany or its affiliates shall require the prior consent of the
shareholder(s) of Versant Germany at a Shareholders’ Meeting. They constitute
intellectual property of Versant Germany or its affiliates.

 

(4)   During his employment, upon request of Versant Germany, without request at
the latest upon his resignation from Versant Germany and/or at the time release
is given in the case of release at an earlier time, the Managing Director shall
return to Versant Germany all files and other documents concerning the business
of Versant Germany and its affiliates in his possession or open to his access,
specifically all designs, customer and price lists, printed material, documents,
sketches, notes, drafts - as well as copies thereof – regardless whether or not
the same were originally furnished by Versant Germany or by its affiliates. The
Managing Director is not entitled to exercise any right of retention or
possession with respect to any of such items.

 


§ 12B COPYRIGHT AND OTHER INTELLECTUAL PROPERTY RIGHTS, INVENTIONS.


 

(1)   It is acknowledged and agreed by Versant Germany and Managing Director
that, except as expressly provided below in §12B(2), the Invention Assignment
and Confidentiality Agreement between Managing Director and Versant shall apply
to and exclusively govern the assignment of any inventions, trade secrets and
intellectual property rights or other similar property Managing Director to
Versant during his employment with Versant Germany or Versant.

 

(2)   To the extent that any assignment by Managing Director to Versant of any
invention, trade secret, intellectual property right or other similar property
pursuant to the Invention Assignment and Confidentiality Agreement is not
permitted or is restricted or limited under German law or is otherwise not
covered or accomplished by the Invention Assignment and Confidentiality
Agreement, the Managing Director hereby assigns to Versant Germany the exclusive
right of use and exploitation, unrestricted in time, territory and content, of
all work output which is capable of copyright protection or of protection under
trademark, registered design and/or utility model or any other intellectual
property rights, which the Managing Director produces during the period of his
employment, during his working hours or outside of his working hours, insofar as
they relate to his service duties under this agreement. The assignment of the
use and exploitation rights includes the authorisation to further revision and
to the issue of licenses to third parties and is fully compensated for by the
Base Salary set out in §6B(1) of this Agreement. The Managing Director expressly
waives all other rights due to him as holder of copyright or other intellectual
property rights in the work output, in particular the right to be named or to
access to the work.

 

§ 13B Place of Fulfilment.

 

(1)   Solely for purposes of Managing Director’s employment by Versant Germany
under the provisions of this Part B, the place of fulfilment shall be the
registered office of Versant Germany.

 

10

--------------------------------------------------------------------------------



 


PART C:


TERM; MISCELLANEOUS TERMS


 

§ 1C Term of Agreement.

 

As used herein, the “Term” of this Agreement shall be that time period beginning
on the Effective Date and ending on earlier to occur of:

 

a)     the close of business on the last day of Versant’s fiscal year ending in
calendar 2009 (which, based on Versant’s current fiscal year, would be
October 31, 2009); or

 

b)    the first date after the Effective Date on which Witte is not employed by
Versant as Versant’s Chief Executive Officer or by Versant Germany as Versant
Germany’s Managing Director.

 

§ 2C Amendments.

 

Amendments to and revisions of this agreement including this clause must be in
writing to be effective. It shall not be possible for the contracting parties to
cite an actual exercise deviating from the Agreement for as long as such
deviation has not been recorded in writing.

 

§ 3C Other Provisions.

 

1)     All declarations of intent by the Managing Director that affect this
Agreement shall be addressed to the Shareholders’ Meeting. All of the rights
reserved to the Shareholders’ Meeting in this Agreement can be exercised by an
advisory board, if any.

 

2)     If individual provisions of this Agreement should be or become invalid,
this shall not affect the legal validity of the other provisions of this
Agreement. The invalid provision shall be replaced by the legally admissible
provision which comes closest to the economic intent of the invalid provision.
The same applies in the event of any gaps in this Agreement.

 

3)     Part A of this Agreement and all provisions hereof relating to Employee’s
service or employment by Versant shall be governed by the internal laws of the
State of California, USA (“Part A Governing Law”).  Part B of this Agreement and
all provisions thereof relating to Managing Director’s service or employment by
Versant Germany shall be governed by German law (“Part B Governing Law”).  The
provisions of Part C shall be governed by (i) Part A Governing Law to the extent
such provisions of Part C are apply or relate to Part A hereof; and (ii)  Part B
Governing Law to the extent such provisions of Part C are apply or relate to
Part B hereof;

 

4)     This Agreement may be executed in counterpart signature pages.

 

[The remainder of this Page has intentionally been left blank]

 

[Signature Page to Follow]

 

11

--------------------------------------------------------------------------------


 

In Witness Whereof, the undersigned parties have executed and delivered this
Joint Employment Agreement and Managing Director Service Contract effective as
of the Effective Date.

 

VERSANT CORPORATION (“Versant”)

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

VERSANT GMBH (“Versant Germany”)

 

represented by its shareholder Versant Corporation

represented in turn by its Chief Financial Officer, Jerry Wong

 

 

 

(Date, place)

 

 

By:

(Versant Corporation, by Jerry Wong its Chief Financial Officer)

 

 

EMPLOYEE / MANAGING DIRECTOR

 

 

 

(Date, place)

 

 

 

(Jochen Witte)

 

12

--------------------------------------------------------------------------------